 

Camber Energy, Inc. 8-K [cei-8k_020320.htm] 

 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (“Agreement”) is made and entered into on February
3, 2020 (“Effective Date”), by and between Camber Energy, Inc., a Nevada
corporation (“Company”), and the investor whose name appears on the signature
page hereto (“Investor”).

 

Recitals

 

A.         The parties desire that, upon the terms and subject to the conditions
herein, Investor will purchase $5 million in shares of Series C Redeemable
Convertible Preferred Stock of the Company; and

 

B.         The offer and sale of the Securities provided for herein are being
made pursuant to the exemptions from registration under Section 4(a)(2) of the
Act as a transaction by an issuer not involving any public offering, and as an
offshore private placement of restricted securities pursuant to Rule 506 of
Regulation D.

 

Agreement

 

In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Investor agree as follows:

 

I.          Definitions. In addition to the terms defined elsewhere in this
Agreement and the Transaction Documents, capitalized terms that are not
otherwise defined have the meanings set forth in the Glossary of Defined Terms
attached hereto as Exhibit 1 or the other Transaction Documents.

 

 

II.

Purchase and Sale.

 

A.         Purchase Amount.  Subject to the terms and conditions herein and the
satisfaction of the conditions to Closings set forth below, Investor hereby
irrevocably agrees (pursuant to the terms of this Agreement below, including the
Company Option), to purchase 525 Preferred Shares at $10,000.00 per share (“Face
Value”) with a 5.0% original issue discount (“OID”) for the sum of $5,000,000.00
(“Purchase Amount”).

 

B.         Deliveries. The following documents will be fully executed and
delivered at the Closing:

 

 

1.

This Agreement;

 

 

2.

Legal Opinion, in the form attached hereto as Exhibit 2;

 

 

3.

Officer’s Certificate, in the form attached hereto as Exhibit 3;

 

 

4.

Secretary’s Certificate, in the form attached hereto as Exhibit 4; and

 

5.A stock certificate or transfer Agent book entry for the number of purchased
Preferred Shares in the name of Investor.

 

 
 

 

C.          Closing Conditions. The consummation of the transactions
contemplated by this Agreement (each, a “Closing”) is subject to the
satisfaction of each of the following conditions:

 

1.         All documents, instruments and other writings required to be
delivered by Company to Investor pursuant to any provision of this Agreement or
in order to implement and effect the transactions contemplated herein have been
fully executed and delivered, including without limitation those enumerated in
Section II.B above;

 

2.         The Common Stock is listed for and currently trading on the same or
higher Trading Market and Company is in compliance with all requirements to
maintain listing on the Trading Market and there is no notice of any suspension
or delisting with respect to the trading of the shares of Common Stock on such
Trading Market;

 

3.         The representations and warranties of Company and Investor set forth
in this Agreement are true and correct in all material respects as if made on
such date (except for representations and warranties expressly made as of a
specified date, which will be true as of such date);

 

4.         Except for those prior breaches known to or identified by Investor
prior to the Effective Date, or which have been waived by the Investor, no
material breach or default has occurred under any Transaction Document with
respect to any Preferred or any other agreement between Company and Investor or
any Affiliate of Investor;

 

5.         There is not then in effect any law, rule or regulation prohibiting
or restricting the transactions contemplated in any Transaction Document, or
requiring any consent or approval which will not have been obtained, other than
Approval, nor is there any completed, pending, threatened or, to Company’s
knowledge, contemplated proceeding or investigation which may have the effect of
prohibiting or adversely affecting any of the transactions contemplated by this
Agreement, including without limitation the sale, issuance, listing, trading, or
resale of any Shares on the Trading Market; no statute, rule, regulation,
executive order, decree, ruling or injunction will have been enacted, entered,
promulgated or adopted by any court or governmental authority of competent
jurisdiction that prohibits the transactions contemplated by this Agreement, and
no actions, suits or proceedings will be completed, in progress, pending,
threatened or, to Company’s knowledge, contemplated by any person other than
Investor or any Affiliate of Investor, that seek to enjoin or prohibit the
transactions contemplated by this Agreement; and

 

7.         Any rights of first refusal, preemptive rights, rights of
participation, or any similar right to participate in the transactions
contemplated by this Agreement, if any, have been waived in writing.

 

D.         Closing. Immediately when all conditions set forth in Section II.C
have been fully satisfied, Company will issue and sell to Investor and Investor
will purchase 525 Preferred Shares by payment to Company of $5,000,000.00, by
wire transfer of immediately available funds to an account designated by Company
(the “Closing”).

 

2

 

 

 

III.

Representations and Warranties.

 

A.         Representations Regarding Transaction. Except as set forth under the
corresponding section of the Disclosure Schedules, if any, Company hereby
represents and warrants to, and as applicable covenants with, Investor as of the
Closing:

 

1.         Organization and Qualification. Company and each Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect. Neither Company nor any Subsidiary is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents,
except as would not reasonably be expected to result in a Material Adverse
Effect. Each of Company and each Subsidiary is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not reasonably be
expected to result in a Material Adverse Effect and there is no completed,
pending or, to the knowledge of Company, contemplated or threatened proceeding
in any such jurisdiction revoking, limiting or curtailing or seeking to revoke,
limit or curtail such power and authority or qualification.

 

2.         Authorization; Enforcement. Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by Company and the consummation by it of the transactions contemplated
hereby or thereby have been duly authorized by all necessary action on the part
of Company and no further consent or action is required by Company. Each of the
Transaction Documents has been, or upon delivery will be, duly executed by
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of Company, enforceable against Company in
accordance with its terms, except (a) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally, (b)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (c) insofar as indemnification
and contribution provisions may be limited by applicable law.

 

3.         No Conflicts.  The execution, delivery and performance of the
Transaction Documents by Company, the issuance and sale of the Shares and the
consummation by Company of the other transactions contemplated thereby do not
and will not (a) conflict with or violate any provision of Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (b) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of Company or any Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any material agreement, credit facility, debt or other instrument

 

3

 

 

(evidencing Company or Subsidiary debt or otherwise) or other understanding to
which Company or any Subsidiary is a party or by which any property or asset of
Company or any Subsidiary is bound or affected, (c) conflict with or result in a
violation of any material law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which
Company or a Subsidiary is subject (including U.S. federal and state securities
laws and regulations), or by which any material property or asset of Company or
a Subsidiary is bound or affected, or (d) conflict with or violate the terms of
any material agreement by which Company or any Subsidiary is bound or to which
any property or asset of Company or any Subsidiary is bound or affected; except
in the case of each of clauses (b), (c) and (d), such as would not reasonably be
expected to result in a Material Adverse Effect.

 

4.         Litigation. Except as set forth in Schedule III.A.4, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending,
threatened, or, to the knowledge of Company, contemplated against or affecting
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”), which
would reasonably be expected to adversely affect or challenge the legality,
validity or enforceability of any of the Transaction Documents or the issuance,
listing, trading, or resale of any Shares on the Trading Market. The Commission
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by Company or any Subsidiary under the Exchange Act
or the Act.

 

5.         Filings, Consents and Approvals. Except as set forth in Schedule
III.A.5, neither Company nor any Subsidiary is required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by Company of the Transaction Documents, other than
required federal and state securities filings and such filings and approvals as
are required to be made or obtained under the applicable Trading Market rules in
connection with the transactions contemplated hereby, each of which has been, or
if not yet required to be filed will be, timely filed.

 

6.         Issuance of Shares. The Shares are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens.

 

7.         Disclosure; Non-Public Information. Company will issue a press
release and timely file a current report on Form 8-K (“Current Report”) by 8:30
am Eastern time on the Trading Day after the Effective Date describing the
material terms and conditions of this Agreement, a copy of which will be
provided to Investor prior to the Effective Date. All information that Company
has provided to Investor that constitutes or might constitute material,
non-public information will be included in the Current Report. Notwithstanding
any other provision, except with respect to information that will be, and only
to the extent that it actually is, timely publicly disclosed by Company by the
date of Approval, neither Company nor any other Person acting on its behalf has
provided Investor or its representatives, agents or attorneys with any
information that constitutes or might constitute material, non-public
information, including without limitation this Agreement and the Exhibits and
Disclosure Schedules hereto.

 

4

 

 



No information contained in the Disclosure Schedules constitutes material
non-public information. There is no adverse material information regarding
Company that has not been publicly disclosed prior to the Effective Date.
Company understands and confirms that Investor will rely on the foregoing
representations and covenants in effecting transactions in securities of
Company. All disclosure provided to Investor regarding Company, its business and
the transactions contemplated hereby, including without limitation the
Disclosure Schedules, furnished by or on behalf of Company with respect to the
representations and warranties made herein are true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.

 



8.        No Integrated Offering. Neither Company, nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering to be integrated with prior
offerings by Company that cause a violation of the Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Trading Market.

 

9.        Financial Condition. Except as set forth on Schedule III.A.9, the
Public Reports set forth as of the dates thereof all outstanding secured and
unsecured Indebtedness of Company or any Subsidiary, or for which Company or any
Subsidiary has commitments, and any material default with respect to any
Indebtedness. Company does not intend to incur debts beyond its ability to pay
such debts as they mature, taking into account the timing and amounts of cash to
be payable on or in respect of its debt.

 

10.       Section 5 Compliance. No representation or warranty or other statement
made by Company in the Transaction Documents contains any untrue statement or
omits to state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading. Company is not aware of any
facts or circumstances that would cause the transactions contemplated by the
Transaction Documents, when consummated, to violate Section 5 of the Act or
other federal or state securities laws or regulations.

 

11.      Investment Company. Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Preferred Shares, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Company will conduct its business in a manner
so that it will not become subject to the Investment Company Act.

 

12.      Acknowledgments Regarding Investor. Company’s decision to enter into
this Agreement has been based solely on the independent evaluation by Company
and its representatives, and Company acknowledges and agrees that:

 

a.         Investor is not, has never been, and as a result of the transactions
contemplated by the Transaction Documents will not become an officer, director,
insider, control person, to Company’s knowledge, 10% or greater shareholder, or
otherwise an affiliate of Company as defined under Rule 12b-2 of the Exchange
Act;

 

5

 



 

b.         Investor and Investor’s representatives have not made and do not make
any representations, warranties or agreements with respect to the Shares, this
Agreement, or the transactions contemplated by the Transaction Documents other
than those specifically set forth in Section III.C below; Company has not relied
upon, and expressly disclaims reliance upon, any and all written or oral
statements or representations made by any persons prior to this Agreement;

 

c.         The conversion of Preferred Shares and resale of Conversion Shares
will result in dilution, which may be substantial; the number of Conversion
Shares will increase in certain circumstances; and Company’s obligation to issue
and deliver Conversion Shares in accordance with this Agreement and the
Certificate of Designations is absolute and unconditional regardless of the
dilutive effect that such issuances may have; and

 

d.         Investor is acting solely in the capacity of arm’s length purchaser
with respect to this Agreement and the transactions contemplated hereby; neither
Investor nor any of its Affiliates, agents or representatives has or is acting
as a legal, financial, investment, accounting, tax or other advisor to Company,
or fiduciary of Company, or in any similar capacity; neither Investor nor any of
its Affiliates, agents or representatives has provided any legal, financial,
investment, accounting, tax or other advice to Company; any statement made in
connection with this Agreement or the transactions contemplated hereby is not
advice or a recommendation, and is merely incidental to Investor’s purchase of
the Shares.

 

13.       Prior Agreements. Investor has at all times fully and completely
complied in all respects with the Prior Agreements. All Delivery Notices and all
calculations relating to the Prior Agreements provided to Company by Investor or
its representatives prior to the Effective Date of this Agreement were and are
fully correct and accurate in all respects. All Delivery Notices and
calculations provided to Company by Investor or its representatives prior to the
Effective Date are hereby acknowledged and deemed to be correct for any and all
purposes.

 

14.       Approval. Company will use its commercially reasonable best efforts to
obtain an exception to any shareholder approval requirement from NYSE American
or to obtain Approval, and additional listing of all Conversion Shares as soon
as possible, and in any event within 90 days of the Effective Date.

 

15.       No Bad Actor Disqualification. Neither Company, any predecessor of
Company, any affiliate of Company, any director, executive officer, other
officer of Company participating in the offering, or any beneficial owner of 20%
or more of Company’s outstanding voting equity securities is subject to any bad
actor disqualification as provided in Rule 506(d) of Regulation D, and Company
is not aware of any facts or circumstances that, with the passage of time, would
reasonably be expected to cause such disqualification.

 

16.       Shell Status. Company is not now and has never been a shell company as
defined in Rule 12b-2 of the Exchange Act.

 

B.           Representations Regarding Company. Except as set forth in any
Public Reports or attached exhibits as of the Effective Date, or under the
corresponding section of the Disclosure 

 

6

 

 

Schedules, if any, Company hereby represents and warrants to, and as applicable
covenants with, Investor as of the Closing:

 

1.         Capitalization. The capitalization of the Company as of the Effective
Date is as described in the Public Reports. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents which
has not been waived or satisfied. Except as a result of the purchase and sale of
the Shares, the Prior Securities, or as otherwise disclosed on Schedule III.B.1,
there are no outstanding options, warrants, script rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which Company or any Subsidiary
is or may become bound to issue additional shares of Common Stock or securities
convertible into or exercisable for shares of Common Stock. The issuance and
sale of the Shares will not obligate Company to issue shares of Common Stock or
other securities to any Person, other than Investor, and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange, or reset price under such securities. All of the outstanding shares of
capital stock of Company are validly issued, fully paid and nonassessable, have
been issued in material compliance with all federal and state securities laws,
and none of such outstanding shares was issued in violation of any preemptive
rights or similar rights to subscribe for or purchase securities. Except as
disclosed on Schedule III.B.1, no further approval or authorization of any
stockholder, the Board of Directors of Company or others is required for the
issuance and sale of the Shares. There are no stockholders agreements, voting
agreements or other similar agreements with respect to Company’s capital stock
to which Company is a party or, to the knowledge of Company, between or among
any of Company’s stockholders.

 

2.         Subsidiaries. All of the direct and indirect subsidiaries of Company
are set forth in the Public Reports or the corresponding section of the
Disclosure Schedules. Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary, and all of such directly or
indirectly owned capital stock or other equity interests are owned free and
clear of any Liens. All the issued and outstanding shares of capital stock of
each Subsidiary are duly authorized, validly issued, fully paid, nonassessable
and free of preemptive and similar rights to subscribe for or purchase
securities.

 

3.         Public Reports; Financial Statements. The Company has filed all
required Public Reports for the one year preceding the Effective Date. As of
their respective dates or as subsequently amended, the Public Reports complied
in all material respects with the requirements of the Act and the Exchange Act
and the rules and regulations of the Commission promulgated thereunder, as
applicable, and none of the Public Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of Company included in the Public Reports, as amended, comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited 

 

7

 

 

financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

4.         Material Changes. Since the end of the most recent year for which an
Annual Report on Form 10-K has been filed with the Commission, except as
disclosed on Schedule III.B.4, (a) there has been no event, occurrence or
development that has had, or that would reasonably be expected to result in, a
Material Adverse Effect, (b) Company has not incurred any liabilities
(contingent or otherwise) other than (i) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice, and
(ii) liabilities not required to be reflected in Company’s financial statements
pursuant to GAAP or required to be disclosed in filings made with the
Commission, (c) Company has not altered its method of accounting, (d) Company
has not declared or made any dividend or distribution of cash or other property
to its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock, and (e) Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company equity incentive plans. Company does not have pending before
the Commission any request for confidential treatment of information.

 

5.         Litigation. Except as disclosed on Schedule III.B.8, there is no
Action completed, pending, threatened or, to the knowledge of Company,
contemplated, that would reasonably be expected to result in a Material Adverse
Effect. Neither Company nor any Subsidiary, nor any director or officer thereof,
nor to the knowledge of Company any greater than 5% shareholder or any director
or officer thereof, is or has been the subject of any Action involving a claim
of violation of or liability under federal or state securities laws or a claim
of breach of fiduciary duty. There has not been, is not pending or threatened,
or to the knowledge of Company, is not contemplated, any investigation by the
Commission, Department of Justice or law enforcement involving Company or any
current or former director or officer of Company, or to the knowledge of Company
greater than 5% shareholder of Company.

 

6.         No Bankruptcy. There has not been any petition or application filed,
or any judicial or administrative proceeding commenced which has not been
discharged, by or against the Company or any Subsidiary or with respect to any
of the properties or assets of Company or any Subsidiary under any applicable
law relating to bankruptcy, insolvency, reorganization, fraudulent transfer,
compromise, arrangement of debt, creditors’ rights and no assignment has been
made by the Company or any Subsidiary for the benefit of creditors.

 

7.         Labor Relations. No material labor dispute exists or, to the
knowledge of Company, is imminent with respect to any of the employees of
Company, which would reasonably be expected to result in a Material Adverse
Effect.

 

8.         Compliance. Neither Company nor any Subsidiary (a) is in material
default under or in material violation of (and no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by Company or any Subsidiary under), nor has Company or any Subsidiary
received notice of a claim that it is in material default under or that it is in
material violation of, any indenture, loan or credit agreement or any 

 

8

 

 

other similar agreement or instrument to which it is a party or by which it or
any of its properties is bound (whether or not such default or violation has
been waived), (b) is in violation of any order of any court, arbitrator or
governmental body, or (c) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business, except in
each case as would not reasonably be expected to have a Material Adverse Effect.

 

9.         Regulatory Permits. Company and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the Public Reports, except where the
failure to possess such permits would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

 

10.        Title to Assets. Except as disclosed on Schedule III.B.10, Company
and each Subsidiary have good and marketable title in fee simple to all real
property owned by them that is material to the business of Company and each
Subsidiary and good and marketable title in all personal property owned by them
that is material to the business of Company and each Subsidiary, in each case
free and clear of all Liens, except for Liens that do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by Company and each Subsidiary and Liens
for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by Company and each Subsidiary are held by them under valid,
subsisting and enforceable leases of which Company and each Subsidiary are in
compliance.

 

11.        Patents and Trademarks. Company and each Subsidiary have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the Public Reports and which the failure
to do so would have a Material Adverse Effect (collectively, “Intellectual
Property Rights”). Neither Company nor any Subsidiary has received a written
notice that the Intellectual Property Rights used by Company or any Subsidiary
violates or infringes upon the rights of any Person. To the knowledge of
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights of Company or each Subsidiary.

 

12.        Insurance. Company and each Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which Company and each
Subsidiary are engaged, including but not limited to directors and officers
insurance coverage at least equal to the Purchase Amount. To Company’s
knowledge, such insurance contracts and policies are accurate and complete in
all material respects. Neither Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without an increase in cost that
would constitute a Material Adverse Effect.

 

9

 

 

13.        Transactions with Affiliates and Employees. None of the officers or
directors of Company and, to the knowledge of Company, none of the employees of
Company is presently a party to any transaction with Company or any Subsidiary
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, in each case in excess of $120,000 other than (i)
for payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of Company and (iii) for other
employee benefits, including stock option agreements under any equity incentive
plan of Company.

 

14.        Sarbanes-Oxley; Internal Accounting Controls. Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the date of the Closing. Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of Company’s disclosure controls and
procedures based on their evaluations as of the evaluation date. Since the date
of the most recently filed periodic Public Report, there have been no
significant changes in Company’s internal accounting controls or its disclosure
controls and procedures or, to Company’s knowledge, in other factors that could
materially affect Company’s internal accounting controls or its disclosure
controls and procedures.

 

15.        Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement. Notwithstanding any other
provision, Investor will have no obligation with respect to any fees or with
respect to any claims made by or on behalf of other Persons for fees of a type
contemplated in this section that may be due in connection with the transactions
contemplated by this Agreement or the other Transaction Documents.

 

16.        Registration Rights. Except as disclosed on Schedule III.B.16 no
Person has any right to cause Company to effect the registration under the Act
of any securities of Company.

 

17.        Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12 of the Exchange Act, and Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
Company received any notification that the Commission is contemplating
terminating such registration. Except as disclosed on Schedule III.B.17, Company
has not, in the 12 months preceding the Effective Date, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that Company is not in compliance with the listing or maintenance
requirements of such Trading Market. Company is, and has no reason to believe
that it will not in the foreseeable future continue to be, in compliance with
all such listing and maintenance requirements.

 

18.        Application of Takeover Protections. Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share 

 

10

 

 

acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under Company’s
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to Investor as a
result of Investor and Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation Company’s
issuance of the Shares and Investor’s ownership of the Shares.

 

19.        Tax Status. Company and each of its Subsidiaries has made or filed
all federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that Company and each of its Subsidiaries has set aside on
its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes). Company has not executed a waiver with respect to the statute
of limitations relating to the assessment or collection of any foreign, federal,
statute or local tax. None of Company’s tax returns is presently being audited
by any taxing authority. Company would not be classified as a PFIC for its most
recently completed taxable year, and does not expect to be classified as a PFIC
for its current taxable year.

 

20.        Foreign Corrupt Practices. Neither Company, nor to the knowledge of
Company, any agent or other person acting on behalf of Company, has (a) directly
or indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (c) failed to disclose fully any
contribution made by Company, or made by any person acting on its behalf of
which Company is aware, which is in violation of law, or (d) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

21.        Accountants. Company’s accountants are set forth in the Public
Reports and such accountants are an independent registered public accounting
firm.

 

22.        No Disagreements with Accountants or Lawyers. There are no material
disagreements presently existing, or reasonably anticipated by Company to arise,
between Company and the accountants or lawyers formerly or presently employed by
Company.

 

23.        Powers of Attorney. There are no outstanding powers of attorney
executed on behalf of the Company or any Subsidiary, except such as would not
reasonably be expected to result in a Material Adverse Effect.

 

24.        Computer and Technology Security. Company has taken all reasonable
steps to safeguard the information technology systems utilized in the operation
of the business of Company, including the implementation of procedures to
minimize the risk that such information technology systems have any disabling
codes or instructions, timer, copy protection device, clock, counter or other
limiting design or routing and any back door, virus, malicious code or other
software routines or hardware components that in each case permit unauthorized
access or the unauthorized disablement or unauthorized erasure of data or other
software by a third party, and, to Company’s knowledge, to date there have been
no successful unauthorized intrusions or breaches of the security of the
information technology systems.

 

11

 

 

25.        Data Privacy. Company has: (a) complied with, and is presently in
compliance with, all applicable laws in connection with data privacy,
information security, data security and/or personal information; (b) complied
with, and is presently in material compliance with, its policies and procedures
applicable to data privacy, information security, data security, and personal
information; (c) not experienced any incident in which personal information or
other sensitive data was or may have been stolen or improperly accessed; and
Company is not aware of any facts suggesting the likelihood of the foregoing,
including without limitation, any breach of security or receipt of any notices
or complaints from any Person regarding personal information or other data.

 

C.         Representations and Warranties of Investor. Investor hereby
represents and warrants to Company as of the Closing as follows:

 

1.         Organization; Authority. Investor is an entity validly existing and
in good standing under the laws of the jurisdiction of its organization with
full right, company power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder. The execution, delivery and performance by
Investor of the transactions contemplated by this Agreement have been duly
authorized by all necessary company or similar action on the part of Investor.
Each Transaction Document to which it is a party has been, or will be, duly
executed by Investor, and when delivered by Investor in accordance with the
terms hereof, will constitute the valid and legally binding obligation of
Investor, enforceable against it in accordance with its terms, except

 

(a) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, and (c) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

2.         Investor Status. At the time Investor was offered the Preferred
Shares, it was, and at the Effective Date it is: (a) an accredited investor as
defined in Rule 501(a) under the Act; and (b) not a registered broker-dealer,
member of FINRA, or an affiliate thereof.

 

3.         Experience of Investor. Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Investor is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.

 

4.         Ownership. Investor is acquiring the Preferred Shares as principal
for its own account. Investor will not engage in hedging transactions with
regard to the Conversion Shares unless in compliance with the Act. Investor will
not resell, transfer or assign the Preferred Shares, and will resell the
Conversion Shares only pursuant to registration under the Act or an available
exemption therefrom.

 

12

 

 

5.         No Short Sales. Neither Investor nor any Affiliate holds any short
position in, nor has engaged in any Short Sales of the Common Stock, or engaged
in any hedging transactions with regard to the Shares prior to the Effective
Date.

 

 

IV.

Securities and Other Provisions.

 

A.         Investor Due Diligence. Investor will have the right and opportunity
to conduct customary due diligence with respect to any Registration Statement or
Prospectus in which the name of Investor or any Affiliate of Investor appears.

 

B.         Furnishing of Information. For as long as Investor owns any Shares,
Company will timely file all reports required to be filed by Company pursuant to
the Exchange Act. As long as Investor owns any Shares, Company will prepare and
make publicly available such information as is required for Investor to sell its
Conversion Shares under Rule 144. Company further covenants that, as long as
Investor owns any Shares, Company will take such further action as Investor may
reasonably request, all to the extent required from time to time to enable
Investor to sell its Conversion Shares without registration under the Act within
the limitation of the exemptions provided by Rule 144.

 

C.         Integration. Company will not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security, as defined in Section
2 of the Act, that would be integrated with the offer or sale of the Shares to
Investor for purposes of the rules and regulations of any Trading Market such
that it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

 

D.         Disclosure and Publicity. Company will provide to Investor for review
and approval prior to filing or issuing any current, periodic or public report,
proxy or registration statement, press release, public statement or
communication relating to or referencing Investor, any Transaction Documents or
the transactions contemplated thereby.

 

E.         Shareholders Rights Plan. No claim will be made or enforced by
Company or, to the knowledge of Company, any other Person that Investor is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by Company, or that Investor could be
deemed to trigger the provisions of any such plan or arrangement, in either such
case, by virtue of receiving Shares under the Transaction Documents or under any
other agreement between Company and Investor. Company will conduct its business
in a manner so that it will not become subject to the Investment Company Act of
1940, as amended.

 

F.         No Non-Public Information. Company covenants and agrees that neither
it nor any other Person acting on its behalf will, provide Investor or its
agents or counsel with any information that Company believes or reasonably
should believe may constitute material non- public information. Neither Investor
nor any Affiliate of Investor has or will have any duty of trust or confidence
that is owed directly, indirectly, or derivatively, to Company or the
stockholders of Company, or to any other Person who is the source of material
non-public information regarding Company. Company understands and confirms that
Investor will be 

 

13

 

 

relying on the foregoing in effecting transactions in securities of Company,
including without limitation sales of the Conversion Shares.

 

 

G.

Indemnification of Investor.

 

1.         Obligation to Indemnify. Subject to the provisions of this Section
IV.G, Company will indemnify and hold Investor, its Affiliates, managers and
advisors, and each of their officers, directors, shareholders, partners,
employees, representatives, agents and attorneys, and any person who controls
Investor within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act (collectively, “Investor Parties” and each a “Investor Party”),
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, reasonable costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (collectively, “Losses”) that any Investor Party may
suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by Company in this
Agreement or in the other Transaction Documents, (b) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, Prospectus, Prospectus Supplement, or any information incorporated by
reference therein, or arising out of or based upon any omission or alleged
omission to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or (c) any action by a creditor or stockholder of Company who is not
an Affiliate of an Investor Party, challenging the transactions contemplated by
the Transaction Documents; provided, however, that Company will not be obligated
to indemnify any Investor Party for any Losses finally adjudicated to be caused
solely by (i) a false statement of material fact contained within written
information provided by such Investor Party expressly for the purpose of
including it in the applicable Registration Statement, Prospectus, Prospectus
Supplement, or (ii) such Investor Party’s unexcused material breach of an
express provision of this Agreement or another Transaction Document.

 

2.         Procedure for Indemnification. If any action will be brought against
an Investor Party in respect of which indemnity may be sought pursuant to this
Agreement, such Investor Party will promptly notify Company in writing, and
Company will have the right to assume the defense thereof with counsel of its
own choosing. Investor Parties will have the right to employ separate counsel in
any such action and participate in the defense thereof, but the reasonable fees
and expenses of such counsel will be at the expense of Investor Parties except
to the extent that (a) the employment thereof has been specifically authorized
by Company in writing, (b) Company has failed after a reasonable period of time
to assume such defense and to employ counsel or (c) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict with
respect to the dispute in question on any material issue between the position of
Company and the position of Investor Parties such that it would be inappropriate
for one counsel to represent Company and Investor Parties. Company will not be
liable to Investor Parties under this Agreement (i) for any settlement by an
Investor Party effected without Company’s prior written consent, which will not
be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is either attributable to
Investor’s breach of any of the representations, warranties, covenants or
agreements made by Investor in this Agreement or in the other Transaction
Documents.  In no event will the Company be liable for the reasonable fees and
expenses for more than one separate firm of attorneys (plus local counsel as
applicable) to represent all Investor Parties.

 

14

 

 

3.         Other than the liability of Investor to Company for uncured material
breach of the express provisions of this Agreement, no Investor Party will have
any liability to Company or any Person asserting claims on behalf of or in right
of Company as a result of acquiring the Shares under this Agreement.

 

H.        Shareholder Approval. Company will file a preliminary proxy for
stockholder approval of this Agreement, the issuance of the Conversion Shares,
and an increase in authorized common stock to at least 25 million shares
(“Approval”) as soon as possible, and will use its commercially reasonable best
efforts to obtain Approval as soon as possible and in any event within 90 days
after the Effective Date. Company, its board of directors, and each of its
officers and directors will vote all common shares owned or controlled by them
and all proxies given to them in favor of the proposal. Company will at all
times maintain a reserve from its duly authorized Common Stock for issuance
pursuant to the Transaction Documents, authorized shares of Common Stock in an
amount equal to thrice the number of shares sufficient to immediately issue all
Conversion Shares potentially issuable at such time.

 

I.          Activity Restrictions. Investor hereby grants an irrevocable proxy
to Company’s board of directors to vote all Conversion shares beneficially owned
or controlled by Investor as of the record date in favor of Approval. Except for
the foregoing, for so long as Investor or any of its Affiliates holds any
Shares, neither Investor nor any Affiliate will: (1) vote any shares of Common
Stock or Preferred Stock beneficially owned or controlled by it, sign or solicit
any proxies except as requested by the Board of Directors of Company, or seek to
advise or influence any Person with respect to any voting securities of Company;
(2) engage or participate in any actions, plans or proposals which relate to or
would result in (a) acquiring additional securities of Company, alone or
together with any other Person, which would result in beneficially owning or
controlling more than 9.99% of the total outstanding Common Stock or other
voting securities of Company, (b) an extraordinary corporate transaction, such
as a merger, reorganization or liquidation, involving Company or any of its
Subsidiaries, (c) a sale or transfer of a material amount of assets of Company
or any of its Subsidiaries, (d) any change in the present board of directors or
management of Company, including any plans or proposals to change the number or
term of directors or to fill any existing vacancies on the board, (e) any
material change in the present capitalization or dividend policy of Company, (f)
any other material change in Company’s business or corporate structure,
including but not limited to, if Company is a registered closed-end investment
company, any plans or proposals to make any changes in its investment policy for
which a vote is required by Section 13 of the Investment Company Act of 1940,
(g) changes in Company’s charter, bylaws or instruments corresponding thereto or
other actions which may impede the acquisition of control of Company by any
Person, (h) a class of securities of Company being delisted from a national
securities exchange or to cease to be authorized to be quoted in an inter-dealer
quotation system of a registered national securities association, (i) a class of
equity securities of Company becoming eligible for termination of registration
pursuant to Section 12(g)(4) of the Act, or (j) any action, intention, plan or
arrangement similar to any of those enumerated above; or (3) request Company or
its directors, officers, employees, agents or representatives to amend or waive
any provision of this section.

 

J.         No Shorting. Provided no Trigger Event has occurred, for so long as
Investor holds any Shares, neither Investor nor any of its Affiliates will
engage in or effect, directly or indirectly, any Short Sale of Common Stock. For
the avoidance of doubt, selling against 

 

15

 

 

delivery of Conversion Shares after delivery of a Conversion Notice is not a
Short Sale. There will be no restriction or limitation of any kind on Investor’s
right or ability to sell or transfer any or all of the Conversion Shares at any
time, in its sole and absolute discretion. Investor may not sell, transfer or
assign any Preferred Shares or any of its rights under this Agreement.

 

K.        Stock Splits. If Company at any time on or after the Effective Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
or combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater or lesser
number of shares, the share numbers, prices and other amounts set forth in this
Agreement, as in effect immediately prior to such subdivision or combination,
will be proportionately reduced or increased, as applicable, effective at the
close of business on the date the subdivision or combination becomes effective.

 

L.         Subsequent Financings. Except as otherwise contemplated in connection
with the Merger, as long as Investor holds any Preferred Shares, Company will
not: (1) enter into any agreement that in any way restricts its ability to enter
into any agreement, amendment or waiver with Investor, including without
limitation any agreement to offer, sell or issue to Investor any preferred
stock, common stock or other securities of Company; (2) issue or enter into or
amend an agreement pursuant to which it may issue any shares of Common Stock,
other than (a) for restricted securities with no registration rights, (b) in
connection with a strategic acquisition, (c) in an underwritten public offering,
or (d) at a fixed price; or (3) issue or amend any debt or equity securities
convertible into, exchangeable or exercisable for, or including the right to
receive, shares of Common Stock (a) at a conversion price, exercise price or
exchange rate or other price that is based upon or varies with, the trading
prices of or quotations for the shares of Common Stock at any time after the
initial issuance of the security or (b) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of the security or upon the occurrence of specified or contingent
events directly or indirectly related to the business of the Company or the
market for the Common Stock. For sake of clarity, Company may enter into an
unregistered financing of debt or restricted stock at any fixed price with no
registration rights and may undertake the transactions contemplated in
connection with Merger without restriction.

 

M.        Principal Market. Company will timely submit all necessary
notification and supporting documentation required for the listing of all
possible Conversion Shares with NYSE American, after the approval by the
stockholders of the Company of the issuance of such shares, at a duly called
stockholders meeting, and will use its commercially reasonable best efforts to
obtain approval to list the Conversion Shares as soon as possible, and in any
event within 90 days after the Effective Date.

 

N.         Restrictive Legend. The Shares have not been registered under the Act
and may not be resold in the United States unless registered or an exemption
from registration is available. Company is required to refuse to register any
transfer of the Conversion Shares not made pursuant to registration under the
Act or an available exemption from registration. Upon the issuance thereof, and
only until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the Shares
will bear a legend in substantially the following form:

 

16

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE ACT. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.

 

Certificates representing Conversion Shares will be issued without such legend
or at Investor’s option issued by electronic delivery at the applicable balance
account at DTC, if either (i) the Conversion Shares are registered for resale
under the Act, or (ii) Investor provides an opinion of its counsel to the effect
that the Conversion Shares may be issued without restrictive legend.

 

O.        Repurchase Obligation. If the Merger does not close by the required
date approved by the parties thereto, Company shall, at Investor’s option in its
sole and absolute discretion, immediately repurchase from Investor all then
outstanding Preferred Shares issued pursuant to this Agreement by paying to
Investor 110.0% of the aggregate Face Value of all such shares, by wire transfer
of immediately available funds to an account designated by Investor, which funds
shall be due no later than one business day after Company’s receipt of the
Purchase Amount plus any applicable interest from the counterparty to the
Merger.

 

P.         Repurchase Right. Provided Company has not materially breached this
Agreement, Company may at any time, in its sole and absolute discretion,
repurchase from Investor all, but not less than all, then outstanding Preferred
Shares issued pursuant to this Agreement by paying to Investor 110.0% of the
aggregate Face Value of all such shares, by wire transfer of immediately
available funds to an account designated by Investor.

 

Q.        Piggyback Registration Rights. Company will include on the next
registration statement Company files with the Commission, or on the subsequent
registration statement if such registration statement is withdrawn, all
potentially issuable Conversion Shares. This obligation shall not apply to
registration statements filed on Form S-4.

 

R.         Right of First Refusal. If at any time while any Preferred Shares are
outstanding, Company has a bona fide offer of equity capital or financing from
any person, that Company intends to act upon, then Company must first offer such
opportunity to Investor to provide such capital or financing to Company on the
same terms as each respective person’s terms. Except as otherwise provided in
any Transaction Documents, should Investor be unwilling or unable to provide
such capital or financing to Company within 10 Trading Days from Investor’s
receipt of written notice of the offer from Company, then Company may obtain
such capital or financing from that respective person upon the exact same terms
and conditions offered by Company to Investor, which transaction must be
completed within 90 days after the date of the notice. If Company does not
receive the capital or financing from the respective person within 90 days after
the date of the respective notice, then Company must again offer the capital or
financing opportunity to Investor as described above, and the process detailed
above 

 

17

 

 

shall be repeated. Notwithstanding anything to the contrary in the foregoing,
this provision shall not apply to a debt financing that is not convertible to
stock.

 

S.         Favored Nations. So long as any Preferred Shares are outstanding,
upon any issuance by Company or any of its subsidiaries of any security with any
term more favorable to the holder of such security or with a term in favor of
the holder of such security that was not similarly provided to Investor, then
Company will notify Investor of such additional or more favorable term and such
term, at Investor’s option, shall become a part of the transaction documents
with Investor. The types of terms contained in another security that may be more
favorable to the holder of such security include, but are not limited to, terms
addressing conversion discounts, prepayment rate, conversion look back periods,
interest rates, original issue discounts, stock sale price, private placement
price per share, and warrant coverage.

 

T.         Use of Proceeds. The proceeds from the Purchase Amount will be used
by Company as set forth in the Disclosure Schedule.

 

 

V.

General Provisions.

 

A.         Notice. Unless a different time of day or method of delivery is
specifically provided in the Transaction Documents, any and all notices or other
communications or deliveries required or permitted to be provided hereunder will
be in writing and will be deemed given and effective on the earliest of: (a) the
date of transmission, if such notice or communication is delivered via facsimile
or electronic mail prior to 5:00 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:00 p.m. Eastern time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or

 

(d) upon actual receipt by the party to whom such notice is required to be
given. The addresses for such notices and communications are such other address
as may be designated in writing, in the same manner, by such Person.

 

B.         Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
Company and Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement will be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor will any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

C.         No Third-Party Beneficiaries. Except as otherwise set forth in
Section IV.G, this Agreement and the Transaction Documents will inure solely to
the benefit of the parties hereto, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person. Other than the Investor
Parties described in Section IV.G, a Person who is not a party to this Agreement
will not have any rights under the Contracts (Rights of Third Parties) Law, 2014
of the Cayman Islands to enforce any term of this Agreement or any Transaction
Document.

 

18

 

 

D.         Fees and Expenses. Except as otherwise provided in this Agreement,
each party will pay the fees and expenses of its own advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of the Transaction Documents. Company acknowledges and agrees that
Investor’s counsel solely represents Investor, and does not represent Company or
its interests in connection with the Transaction Documents or the transactions
contemplated thereby. Company will pay all stamp and other taxes and duties, if
any, levied in connection with the sale or issuance of the Shares to Investor.

 

E.         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement will not in any way be affected
or impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, will incorporate such substitute provision in this Agreement.

 

F.         Replacement of Certificates. If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, Company will
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances will also pay any reasonable third-party costs
associated with the issuance of such replacement certificates.

 

G.        Governing Law. All matters between the parties, including without
limitation questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents will be governed by and construed
and enforced in accordance with the laws of the U.S. Virgin Islands, without
regard to the principles of conflicts of law that would require or permit the
application of the laws of any other jurisdiction, except for corporation law
matters applicable to Company which will be governed by the corporate law of its
jurisdiction of formation. The parties hereby waive all rights to a trial by
jury. In any action, arbitration or proceeding, including appeal, arising out of
or relating to any of the Transaction Documents or otherwise involving the
parties, the prevailing party will be awarded its reasonable attorneys’ fees and
other costs and expenses reasonably incurred in connection with the
investigation, preparation, prosecution or defense of such action or proceeding.

 

H.        Arbitration. Any dispute, controversy, claim or action of any kind
arising out of, relating to, or in connection with this Agreement, or in any way
involving Company and Investor or their respective Affiliates, including any
issues of arbitrability, will be resolved solely by final and binding
arbitration in English before a retired judge at JAMS International, or its
successor, in the Territory of the Virgin Islands, pursuant to the most
expedited and Streamlined Arbitration Rules and Procedures available. Any
interim or final award may be entered and enforced by any court of competent
jurisdiction. The final award will include the prevailing party’s reasonable
arbitration, expert witness and attorney fees, costs and expenses.
Notwithstanding the foregoing, Investor may in its sole discretion bring an
action in aid of arbitration.

 

19

 

 

I.          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of
Investor and Company will be entitled to specific performance under the
Transaction Documents, and equitable and injunctive relief to prevent any actual
or threatened breach under the Transaction Documents, to the full extent
permitted under applicable laws. Without limitation of the foregoing, Company
acknowledges and agrees that the rights and benefits of Investor pursuant to
Section I.G.1. of the Certificate of Designations are unique and that no
adequate remedy exists at law if Company breaches or fails to timely perform any
of its obligations thereunder, that it would be difficult to determine the
amount of damages resulting therefrom, that it would cause irreparable injury to
Investor, and that any potential harm to Company would be adequately and fully
compensable with monetary damages. Accordingly, Investor will be entitled to a
compulsory remedy of immediate specific performance, temporary, interim,
preliminary and final injunctive relief to enforce the provisions thereof,
including without limitation requiring Company and its transfer agent,
attorneys, officers and directors to immediately take all actions necessary to
issue and deliver the number of Conversion Shares stated by Investor, which
requirements will not be stayed for any reason, without the necessity of posting
any bond. Company hereby absolutely, unconditionally and irrevocably waives all
objections and rights to oppose any motion, application or request by Investor
to issue any number of Conversion Shares, and all rights to stay or appeal any
resulting order, and any opposition or appeal by Company or on its behalf will
be immediately and automatically dismissed. In addition, Company acknowledges
and agrees that it would have an adequate remedy at law for any violation of
Section I.G.1. of the Certificate of Designations by Investor, that it would not
be difficult to determine the amount of damages resulting therefrom, that it
would not cause irreparable injury to Company, and that any potential harm to
Company would be adequately and fully compensable with monetary damages.
Accordingly, Company will not be entitled any equitable relief to restrain the
provisions thereof, including without limitation preventing Investor, Investor’s
brokers or Company’s transfer agent from issuing, receiving or reselling
Conversion Shares. Company hereby absolutely, unconditionally and irrevocably
waives all rights to bring any action, motion, application or request to enjoin
any issuance of Conversion Shares, and any action or motion by Company or on its
behalf will be immediately and automatically dismissed. Nothing provided for in
this provision will limit either party’s ability to recover monetary damages.

 

J.         Payment Set Aside. To the extent that Company makes a payment or
payments to Investor pursuant to any Transaction Document or Investor enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to Company, a trustee, receiver or any other person under any law, including,
without limitation, any bankruptcy law, state or federal law, common law or
equitable cause of action, then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied will be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

 

K.        Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and will not be deemed to limit or affect
any of the provisions hereof.

 

20

 

 

L.         Time of the Essence. Time is of the essence with respect to all
provisions of this Agreement and all Transaction Documents.

 

M.        Survival. The representations and warranties contained herein will
survive the Closing and the delivery of the Shares until all Preferred Shares
issued to Investor have been converted or repurchased. Neither party will be
under any obligation to update or supplement any of its representations or
warranties following the Closing due to a change that occurred after the
Closing.

 

N.         Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party. All currency references in any Transaction
Document are to U.S. dollars.

 

O.        Further Assurances. Each party will take all further actions and
execute all further documents as may be reasonably necessary to implement the
provisions and carry out the intent of this Agreement fully and effectively.

 

P.         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together will be considered one and the
same agreement and will become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by portable document format, facsimile or electronic transmission,
such signature will create a valid and binding obligation of the party executing
(or on whose behalf such signature is executed) with the same force and effect
as if such signature page were an original thereof.

 

Q.        Entire Agreement. This Agreement, including the Exhibits hereto, which
are hereby incorporated herein by reference, contains the entire agreement and
understanding of the parties, and supersedes all prior and contemporaneous
agreements, term sheets, letters, discussions, communications and
understandings, both oral and written, which the parties acknowledge have been
merged into this Agreement. No party, representative, advisor, attorney or agent
has relied upon any collateral contract, agreement, assurance, promise,
understanding, statement or representation not expressly set forth herein. The
parties hereby absolutely, unconditionally and irrevocably waive all rights and
remedies, at law and in equity, directly or indirectly arising out of or
relating to, or which may arise as a result of, any Person’s reliance on any
such statement or assurance.

 

21

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories on the Effective Date.

 

Company:

 

 

 

CAMBER ENERGY, INC.

 

 

By:





 



Name:       Title:      

  

Investor: 

       

Investor Name

 

 

 

  

By:





 



Name:       Title:      



  

22

 

 

Exhibit 1

 

Glossary of Defined Terms

 

“$” means the currency of the United States of America, in which all dollar
amounts in the Transaction Documents will be expressed.

 

“Act” means the U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

 

“Action” has the meaning set forth in Section III.A.4.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.

 

“Agreement” means this Stock Purchase Agreement. “Approval” has the meaning set
forth in Section IV.H.

 

“Certificate of Designations” means the Certificate of Designation for Series C
Redeemable Convertible Preferred Stock filed by Company with the Secretary of
State of the State of Nevada on August 25, 2016, Document Number 00010398344-82,
as amended to date.

 

“Closing” has the meaning set forth in Section I.D.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Stock” means the Common Stock of Company and any replacement or
substitute thereof, or any share capital into which such Common Stock will have
been changed or any share capital resulting from a reclassification of such
Common Stock.

 

“Company” has the meaning set forth in the first paragraph of the Agreement.

 

“Conversion Shares” includes all shares of Common Stock potentially issuable in
relation to the Preferred Shares, including Common Stock that must be issued
upon conversion of any Preferred Shares, and Common Stock that must or may be
issued in payment of any Dividends or Conversion Premium (as defined in the
Certificate of Designations).

 

“Disclosure Schedules” means the disclosure schedules of Company delivered
concurrently herewith. The Disclosure Schedules will contain no material
non-public information.

 

“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder.

 

23

 

 

“Effective Date” has the meaning set forth in the first paragraph of the
Agreement. “Equity Conditions” has the meaning set forth in the Certificate of
Designations.

 

“GAAP” means U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved.

 

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $500,000, other than trade accounts payable incurred in the ordinary
course of business, (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in Company’s balance sheet, or the notes thereto, except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business, and (c) the present
value of any lease payments in excess of $500,000 due under leases required to
be capitalized in accordance with GAAP.

 

“Intellectual Property Rights” has the meaning set forth in Section III.B.10.
“Legal Opinion” has the meaning set forth in Section I.B.3.

 

“Liens” means (a) a lien, charge, security interest or encumbrance in excess of
$500,000, or (b) a right of first refusal, preemptive right or other restriction
(other than restrictions under securities laws).

 

“Material Adverse Effect” includes any material adverse effect on (a) the
legality, validity or enforceability of any Transaction Document, or (b) the
results of operations, assets, business, or financial condition of Company and
the Subsidiaries, taken as a whole, which is not disclosed in the Public Reports
prior to the Effective Date, or (c) Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document or (d)
the sale, issuance, registration, listing, resale and trading on the Trading
Market of the Conversion Shares.

 

“Material Permits” has the meaning set forth in Section III.B.8.

 

“Merger” means the Merger referenced in the Current Report on Form 8-K filed by
Company on January 24, 2020, as such Merger terms may be modified or amended
from time to time.

 

“Officer’s Certificate” has the meaning set forth in Section II.B.4.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government, or an agency or subdivision thereof, or other entity
of any kind.

 

“Preferred” means the Series C Redeemable Convertible Preferred Stock of the
Company.

 

24

 

 

“Preferred Shares” means the shares of Preferred Stock to be issued to Investor
pursuant to this Agreement.

 

“Public Reports” includes all reports filed or required to be filed by Company
under the Act or the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the two full fiscal years preceding the Effective Date and
thereafter.

 

“Purchase Amount” has the meaning set forth in Section II.A.1.

 

“Investor” has the meaning set forth in the first paragraph of the Agreement.

 

“Regulation D” means Regulation D under the Securities Act and the rules
promulgated by the Commission thereunder.

 

“Secretary’s Certificate” has the meaning set forth in Section II.B.5.

 

“Shares” include the Preferred Shares and the Conversion Shares.

 

“Short Sale” means a “short sale” as defined in Rule 200 of Regulation SHO of
the Exchange Act.

 

“Subsidiary” means any Person owned or controlled by the Company, or in which
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).

 

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it will not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.

 

“Trading Market” has the meaning set forth in the Certificate of Designations.

 

“Transaction Documents” means this Agreement, the Certificate of Designations,
and the other agreements, certificates and documents referenced herein or the
form of which is attached hereto, and the exhibits, schedules and appendices
hereto and thereto.

 

25

 

 

Exhibit 2

 

Legal Opinion

 

1.         The Company is a corporation validly existing and in good standing
under the laws of the state of its incorporation.

 

2.         The Company has the requisite corporate power and authority to
execute, deliver and perform its obligations under the Transaction Documents, to
sell and issue the Shares under the Purchase Agreement and to issue the Common
Stock issuable upon conversion of the Shares pursuant to the Certificate of
Designations (the “Conversion Shares”).

 

3.         The Shares have been duly authorized by the Company, and upon
issuance and delivery against payment therefor in accordance with the terms of
the Purchase Agreement, the Shares will be validly issued, fully paid and
nonassessable. The Conversion Shares issuable upon conversion of the Shares have
been duly authorized and reserved for issuance, and upon issuance and delivery
upon conversion thereof in accordance with the terms of the Certificate of
Designations, will be validly issued, fully paid and nonassessable. The rights,
preferences and privileges of the Shares are as stated in the Certificate of
Designation. Such issuance of the Shares and the Conversion Shares will not be
subject to any statutory or, to our knowledge, contractual preemptive rights of
any stockholder of the Company.

 

4.         The execution, delivery and performance of the Transaction Documents
have been duly authorized by all necessary corporate action on the part of the
Company, and the Transaction Documents have been duly executed and delivered by
the Company.

 

5.         Each Transaction Document constitutes a valid and binding agreement
of the Company enforceable against the Company in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting
creditors’ rights, and subject to general equity principles and to limitations
on availability of equitable relief, including specific performance.

 

6.         The execution and delivery of the Transaction Documents by the
Company does not, and the Company’s performance of its obligations thereunder
will not (a) violate the Certificate of Incorporation or the Bylaws, each as in
effect on the date hereof, (b) violate in any material respect any federal or
Nevada state law, rule or regulation, or judgment, order or decree of any state
or federal court or governmental or administrative authority, in each case that,
to our knowledge, is applicable to the Company or its properties or assets
(except to the extent such violation would not have a material adverse effect on
the Company’s business, properties, assets, financial condition or results of
operations or prevent the performance by the Company of any material obligation
under the Transaction Documents), or (c) to our knowledge, require the
authorization, consent, approval of or other action of, notice to or filing or
qualification with, any Nevada state or federal governmental authority, except
(i) as have been, or will be prior to the Closing, duly obtained or made, (ii)
any filings which may be required under applicable federal securities, state
securities or blue sky laws, and (iii) the filing and effectiveness of the

 

 

 

 

Registration Statement, except to the extent failure to be so obtained or made
would not have a material adverse effect on the Company’s business, properties,
assets, financial condition or results of operations or its ability to
consummate the transactions contemplated under the Transaction Documents.

 

7.         The Company is not, and immediately after the consummation of the
transactions contemplated by the Transaction Documents will not be, an
investment company within the meaning of Investment Company Act of 1940, as
amended.

 

8.         To our knowledge, there is no claim, action, suit, proceeding,
arbitration, investigation or inquiry, pending or threatened, before any court
or governmental or administrative body or agency, or any private arbitration
tribunal, against the Company that challenges the validity or enforceability of,
or seeks to enjoin the performance of, the Transaction Documents.

 

 Officer’s Certificate

 

CAMBER ENERGY, INC.

 

February 3, 2020

 

The undersigned hereby certifies that:

 

The undersigned is the duly appointed Interim Chief Executive Officer of Camber
Energy, Inc., a Nevada corporation (“Company”).

 

This Officer’s Certificate (“Certificate”) is being delivered to
                                           (“Investor”), by Company, to fulfill
the requirement under the Stock Purchase Agreement, dated February 3, 2020,
between Investor and Company (“Agreement”). Terms used and not defined in this
Certificate have the meanings set forth in the Agreement.

 

The representations and warranties of Company set forth in Sections III.A and
III.B of the Agreement are true and correct in all material respects as if made
on the above date (except for any representations and warranties that are
expressly made as of a particular date, in which case such representations and
warranties will be true and correct in all material respects as of such
particular date), and no default has occurred under the Agreement, or any other
agreement with Investor or any Affiliate of Investor.

 

2

 

 

Company is not, and will not be as a result of the Closing, in default of the
Agreement, any other agreement with Investor or any Affiliate of Investor.

 

All of the conditions to the Closing required to be satisfied by Company prior
to the Closing have been satisfied in their entirety.

 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of the date set forth above.

 

Signed:

 

 

Name:

 

 

Title:

 

 

 

3

 

 

Exhibit 4

 

Form of Secretary’s Certificate

 

February 3, 2020

 

The undersigned hereby certifies that:

 

The undersigned is the duly appointed Secretary of Camber Energy, Inc., a Nevada
corporation (the “Company”).

 

This Secretary’s Certificate (“Certificate”) is being delivered to
                                           (“Investor”), by Company, to fulfill
the requirement under the Stock Purchase Agreement, dated February 3, 2020,
between Investor and Company (“Agreement”). Terms used and not defined in this
Certificate have the meanings set forth in the Agreement.

 

Attached hereto as Exhibit “A” is a true, correct and complete copy of the
Certificate of Incorporation of Company, as in effect on the Effective Date.

 

Attached hereto as Exhibit “B” is a true, correct and complete copy of the
Bylaws of Company, as in effect on the Effective Date.

 

Attached hereto as Exhibit “C” is a true, correct and complete copy of the
resolutions of the Board of Directors of Company authorizing the Agreement, the
Transaction Documents, and the transactions contemplated thereby. Such
resolutions have not been amended or rescinded and remain in full force and
effect as of the date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the date set forth above.

 



Signed:

 

 

Name:

 

 

Title:

 

 

  

 

 

 

Disclosure Schedule

 

Section IV.T. Proceeds will be used solely for the purchase of Units and/or
membership interests from Viking Energy Group, Inc. with regard to Elysium
Energy Holdings, LLC, and Ichor Energy Holdings, LLC.

 

 